DETAILED ACTION
	This is the first office action for application 16/309,009, which is a national stage entry of PCT/KR2017/003343, filed 3/28/2017, which claims priority to Korean application KR10-2016-0088094, filed 7/12/2016, after the request for continued examination filed 2/24/2021.
	Claims 1-6 and 9-10 are pending, and are considered herein.
	In light of the claim amendments filed 2/24/2021, the prior art rejections are withdrawn, and new grounds of rejection are presented.
In light of the claim amendments filed 2/24/2021, the rejections under 35 U.S.C. 112(d) are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/21/2021 has been entered.
 
Additional Prior art that the Examiner Wishes to Make Known to Applicant
	The Examiner wishes to apprise the Applicant of the following prior art reference, even though it is not applied in rejections herein. This reference is being supplied in the interests of compact prosecution.
	Kim (U.S. Patent 8,481,201 B2)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “the edge” in line 3. There is insufficient antecedent basis for this limitation in the claim, because it is unclear whether “the edge” refers to “an edge where the first short side wall part and the bottom part meet,” “an edge where the second short side wall part and the bottom part meet,” or another edge. The Examiner recommends amending Claim 9 to recite “The secondary battery of claim 1, wherein the safety vent extends along either the first short side wall part to the edge where the first short side wall part and the bottom part meet, or along the second short side wall part to the edge where the second short side wall part and the bottom part meet.”
Claim 10 recites “the edge” in line 3. There is insufficient antecedent basis for this limitation in the claim, because it is unclear whether “the edge” refers to “an edge where the first short side wall part and the bottom part meet,” “an edge where the second short side wall part and the bottom part meet,” or another edge. The Examiner recommends amending Claim 10 to recite “The secondary battery of claim 1, wherein the safety vent extends along the bottom part of the case either to the edge where the first short side wall part and the bottom part meet, or to the edge where the second short side wall part and the bottom part meet.”


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-2 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhardwaj, et al. (U.S. Patent Application Publication 2011/0123844 A1).
In reference to Claim 1, Bhardwaj teaches a secondary (i.e. rechargeable) battery (Fig. 5, with details shown in Fig. 1, paragraphs [0023]-[0025] and [0028]).
 The battery of Bhardwaj comprises an electrode assembly, corresponding to the jelly roll assembly 101 (Fig. 1, paragraphs [0023]-[0025]).
The battery of Bhardwaj comprises a case for receiving the electrode assembly, corresponding to the flexible pouch in which the jelly roll is contained (Figs. 1 and 5, paragraphs [0023] and [0028]).
The battery of Bhardwaj comprises a cap plate covering an end of the case, corresponding to the hard case in which all of the separate batteries are housed (paragraph [0025]).
	The case includes two pairs of side wall parts, indicated in the inset of Fig. 5 below. The two pairs of side walls correspond to (1) the “front” and “rear” (i.e. larger) side walls of the pouch, and the (2) the “left” and “right” (i.e. narrower) side walls of the pouch, shown in the inset below. 
	The side wall parts in each pair of side walls face each other, as shown in the inset below.

    PNG
    media_image1.png
    552
    970
    media_image1.png
    Greyscale

	The case includes a bottom part perpendicular to the side walls, corresponding to the portion of the pouch opposite the terminals, as shown in the inset above.
	Fig. 5 of Bhardwaj shows that the case includes a safety vent, corresponding to the indicated corner cut in the inset below. This “safety vent” is integrally formed with the case at an edge part that includes both the bottom part and the short side wall part, because it is at the corner of the bottom part and the short side wall part.
	The two pairs of side wall parts include first and second long side wall parts, corresponding to the “front” and “rear” (i.e. larger/longer) side walls of the pouch, spaced apart from each other and facing each other, shown in the inset above.
The two pairs of side wall parts include first and second short side wall parts, corresponding to the (2) the “left” and “right” (i.e. narrower) side walls of the pouch, spaced apart from each other and facing each other, and having smaller areas than the first and second long side wall parts, shown in the inset above. 
	Fig. 5 shows that the safety vent extends to an edge where a first short side wall part and the bottom part meet, because the safety vent corresponds to the cut corner that connects the first short side wall part and the bottom wall part.
This disclosure teaches the limitations of Claim 9, wherein the safety vent extends along the first short side wall part to the edge where the first short side wall and the bottom wall meet, because the safety vent is formed by cutting the corner of the pouch where the first short side wall and the bottom wall meet.
This disclosure teaches the limitations of Claim 10, wherein the safety vent extends along the bottom wall part to the edge where the first short side wall and the bottom wall meet, because the safety vent is formed by cutting the corner of the pouch where the first short side wall and the bottom wall meet.
	In reference to Claim 2, Bhardwaj teaches that the safety vent is made by cutting a corner of the case (paragraph [0028]).
	This disclosure teaches the limitations of Claim 2, wherein the safety vent is cut to a predetermined depth from an exterior surface of the case.
Claim 2 is considered product-by-process claim 2.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida, et al. (U.S. Patent Application Publication 2002/0028374 A1) in view of Thomas (U.S. Patent 6,159,631).
 In reference to Claims 1 and 9, Yoshida teaches a secondary battery (Figs. 1-4, paragraphs [0045]-[0055]).
The secondary battery of Yoshida comprises an electrode assembly (Fig. 2, paragraph [0049]).
The secondary battery of Yoshida comprises a case 3 for receiving the electrode assembly (Fig. 1, paragraph [0047]).
The secondary battery of Yoshida comprises a cap plate 3b covering an end of the case (Fig. 1, paragraph [0047]).
Fig. 1 teaches that the case 3a includes two pairs of side wall parts, the side wall parts in each pair facing each other, and a bottom part perpendicular to the side parts.

Fig. 1 further teaches that the two pairs of side wall parts include first and second long side wall parts spaced apart from each other and facing each other, and first and second short side wall parts spaced apart from each other and having smaller areas than the first and second long side wall parts. 
Figs. 1 and 3 further teach that the edge part of the region where the safety vent 6 is formed is located where a first side wall part and the bottom part meet.
	Yoshida does not teach that “the safety vent extends to an edge where a side wall part selected from the first short side wall part and the second side wall part and the bottom part meet,” because the safety vent of Yoshida does not extend to touch either of these edges.
	To solve the same problem of providing a vent structure for a secondary battery, Thomas teaches that one of several suitable locations within a battery case that is preferable for forming a vent includes “zone 48b,” (Thomas, Fig. 4, column 6, lines 17-26), which corresponds to the general region in which the vent is Yoshida is formed, within the case of Yoshida.
	It is noted that “zone 48b” in the case of Thomas encompasses the region where the short side wall and the bottom wall meet (Fig. 4). Thomas further teaches that the location of the vent should be selected based on the location where maximum bending occurs in the case, upon pressurization (column 6, lines 24-26).
	Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified the vent of Yoshida to be disposed in any location corresponding to region “48b” of Thomas, including the region where the first short side wall and the bottom wall meet, because Thomas teaches that this is a preferable region for forming a vent for a battery case. Further, it is the Examiner’s position that one of ordinary skill in the art at the time the instant invention was filed would have been motivated to optimize the location of the vent of Yoshida, based on Thomas’s teaching that the location of the vent should be selected based on the location where maximum bending occurs in the case, upon pressurization (column 6, lines 24-26).
	Consequently, it is the Examiner’s position that one of ordinary skill in the art at the time the instant invention was filed would have been motivated to place the vent of Yoshida in any region within 
It is the Examiner’s position that this disclosure renders positioning the vent of the device of Yoshida in a position in which it extends to an edge where the first short side wall and the bottom wall meet, thus teaching the limitations of Claim 1, wherein the safety vent extends to an edge where a side wall part selected from the first short side wall part and the second side wall part and the bottom part meet. 
This disclosure further teaches the limitations of Claim 9, wherein the safety vent extends along the first side wall part to the edge where the first side wall part and the bottom part meet. 
In reference to Claim 2, Fig. 1 and paragraph [0048] teach that the safety vent 6 is a groove cut in the case (paragraph [0048]). Fig. 1 shows that the groove/vent 6 is formed in the outer surface of the case. Therefore, it is the Examiner’s position that the device of Yoshida teaches the structural limitations of Claim 2.
Claim 2 is considered product-by-process claim 2.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
It is the Examiner’s position that Lee teaches the structure that would result from cutting a portion of the case a predetermined depth from the exterior surface of the case, as recited in Claim 2.

Claim 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida, et al. (U.S. Patent Application Publication 2002/0028374 A1) in view of Thomas (U.S. Patent 6,159,631), as applied to Claim 1, and further in view of Kim (U.S. Patent Application Publication 2005/0181272 A1).
In reference to Claim 3, modified Yoshida does not teach that the safety vent has the structure recited in Claims 3-4. 
To solve the same problem of providing secondary batteries (Figs. 1 and 2, paragraphs [0050]-[0065]) comprising vents consisting of grooved regions of the battery case, Kim teaches that such a vent structure may comprise a single groove structure, as in Yoshida (shown as Fig. 1C of Kim), or a double groove structure, comprising a primary notch 225 and an auxiliary notch 226 (as shown in Fig. 2B of Kim, paragraphs [0062]-[0063]).
Kim further teaches that the double-notched groove structure shown in Fig. 2B provides the benefit of being easier to breach than a vent comprising a single groove/notch structure, thus improving the safety and reliability of the battery (paragraph [0065]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified the vent structure 6 of the device of Yoshida so that it further comprises a second notch facing (and having the same shape as) the groove 6 of the device of Yoshida, formed in the inner face of the battery case of Yoshida, as shown in Fig. 2B of Kim, because Kim teaches that the double-notched groove structure shown in Fig. 2B provides the benefit of being easier to breach than a vent comprising a single groove/notch structure, thus improving the safety and reliability of the battery (paragraph [0065]).
Modifying the structure of vent 6 of Yoshida so that it further comprises a second notch facing (and having the same shape as) the groove 6 of the device of Yoshida, formed in the inner face of the battery case of Yoshida, as shown in Fig. 2B of Kim, teaches the limitations of Claim 3, wherein the safety vent includes a vent groove having a depth from an exterior surface of the case (corresponding to the groove 6 in the outer surface of the device of Yoshida, as described in the rejection of Claim 1 above) and a notch groove having a depth from the bottom surface of the vent groove (corresponding to the second groove facing (and having the same shape as) the groove 6 of the device of Yoshida, formed in the inner face of the battery case of Yoshida, as shown in Fig. 2B of Kim).
In reference to Claim 4, modified Yoshida does not explicitly teach the limitations of Claim 4.
However, it is the Examiner’s position that the thickness of the battery casing wall is a result-effective variable that affects the resistance of the battery case to breakage. 

However, one of ordinary skill in the art at the time the instant invention was filed would also have been motivated to tune the thickness of the wall between the two notches of modified Yoshida, so that the wall thickness is not so thin that the vent breaks under normal handling of the battery.
It is the Examiner’s position that this routine optimization of the relative depths of the two vent notches would have led one of ordinary skill in the art to arrive at the sum of the vent grove and notch groove recited in Claim 4, without undue experimentation.

Claim 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida, et al. (U.S. Patent Application Publication 2002/0028374 A1) in view of Thomas (U.S. Patent 6,159,631), as applied to Claim 1, and further in view of Aizawa, et al. (U.S. Patent Application Publication 2007/0099070 A1).
In reference to Claim 5, Yoshida does not teach that the safety vent 6 of his invention includes a rounded leading edge and a linear trailing edge formed at a first side and a second side, respectively, of the safety vent.
To solve the same problem of providing case vent structures for secondary batteries, Aizawa teaches a vent structure in the short side wall of a secondary battery, wherein the vent has a rounded leading edge at a first side and a linear trailing edge at a second side of the safety vent (Fig. 3, paragraphs [0034]-[0035], shown in the inset below).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified the shape of the vent structure 6 of the device of Yoshida to have the shape of the vent groove of Aizawa, because one of ordinary skill in the art would have had a reasonable expectation of success in modifying the shape of the vent groove of Yoshida so that it has the shape of the vent groove of Aizawa.
Modifying the shape of the vent groove of Yoshida so that it has the shape of the vent groove of Aizawa teaches the limitations of Claim 5, wherein the safety vent includes a rounded 
Modifying the shape of the vent groove of Yoshida so that it has the shape of the vent groove of Aizawa teaches the limitations of Claim 6, wherein the trailing edge is positioned on a same line with the edge part of the region where the safety vent is formed (i.e. because the trailing part is on a vertically-extending line that intersects with the edge part of the region where the safety vent is formed).

    PNG
    media_image2.png
    572
    734
    media_image2.png
    Greyscale

The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Response to Arguments
Applicant’s arguments with respect to the prior art rejections of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245.  The examiner can normally be reached on M-F 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SADIE WHITE/             Primary Examiner, Art Unit 1721